 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    PETE KEFALAS,                                  Case No. 2:18-cv-01745-GMN-VCF
12                      Petitioner,                  ORDER
13           v.
14    WARDEN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for enlargement of time (first request) (ECF No. 18),

18   and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for enlargement of time (first

20   request) (ECF No. 18) is GRANTED. Respondents will have up to and including April 17, 2020,

21   to file an answer to the second amended petition (ECF No. 14).

22          DATED: March 27, 2019
23                                                             ______________________________
                                                               GLORIA M. NAVARRO
24                                                             United States District Judge
25

26
27

28
                                                     1
